                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH and STATESBORO DIVISION

IN RE:
                                                ) Case Nos.:
                                                )
LEAVE OF ABSENCE REQUEST
                                                )            CR619-012, S. Hagins
TARA M. LYONS
                                                )            CR619-006, T. Hawkins
July 27, 2020 through July 31, 2020
                                                )
                                                )            CR419-182, B. Wyatt



                                            ORDER

         Upon consideration of the Motion for Leave of Absence filed by the United States of

 America in the above-cited cases on behalf of Assistant United States Attorney Tara M. Lyons

 for the dates of July 27, 2020 through July 31, 2020 to travel out of the country for a vacation;

 same is hereby GRANTED.

         This VW day of )HEUXDU\, 2020.




                                             &+5,6723+(
                                             &+5,6723+(5/5$<
                                                      +(5/5$<
                                                    STATES0$*,675$7(-8'*(
                                             UNITED STATES 0$*,675$7( -8'
                                             SOUTHERN DISTRICT OF GEORGIA
